HENDRICK, J.
Appeal from an order denying a motion for a new trial on the ground of newly discovered evidence. The evidence sought to be introduced was not newly discovered. Part of it is sought to be established by witnesses who were in court on the trial, and all of it is either in contradiction of testimony rendered on the trial on behalf of the plaintiff, or in impeachment of plaintiff’s witnesses. Evidence of such a character cannot be considered as newly discovered.
Order affirmed, with costs. All concur.